DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received March 1, 2021 are acknowledged.

Claims 1, 2, 5-9, 15-33, and 35-57 have been canceled.
Claims 3, 4, 10, 11, and 14 have been amended.
Claims 58-68 have been added.
Claims 3, 4, 10-14, 34, and 58-68 are pending in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-4, 7, 10-15, 18, and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been rendered moot by applicant’s amendments received March 1, 2021 which require the claimed antibodies to have the six CDRs of the “DEF” antibody of the working examples which was demonstrated to have the functional properties presently recited in the pending claims.  

The rejection of claims 2-4, 7, 14, and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been rendered moot by applicant’s claim amendments received March 1, 2021 which adequately address the issues raised in the prior office action.

The rejection of claims 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement concerning the deposit of biological materials is moot as the claim in question has been canceled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 10-13, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Hack (US 8,568,724) has been withdrawn in view of applicant’s claim amendments received March 1, 2021 which require biological sequence limitations not found in the cited art.

The rejection of claims 1, 10, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. has been withdrawn in view of applicant’s claim amendments received March 1, 2021 which require biological sequence limitations not found in the cited art.

The rejection of claims 1, 11-13, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Wilmen et al. (WO 2013/167669) has been withdrawn in view of applicant’s claim amendments received March 1, 2021 which require biological sequence limitations not found in the cited art.

The rejection of claims 1, 11-13, and 34 under 35 U.S.C. 102(a)(2) as being anticipated by Eder et al. (WO 2016/207858) has been withdrawn in view of applicant’s claim amendments received March 1, 2021 which require biological sequence limitations not found in the cited art.


Claims 3, 4, 10-14, 34, and 58-68 are allowable.
Applicant has claimed antibodies that bind to and inhibit the enzymatic activity of coagulation factor XIa.  The claimed antibodies are defined by the sequences of their CDRs which are identified by non-degenerate SEQ ID numbers using either the Kabat or Chothia system (see Table 5 of the instant specification).  The recited level of biological sequence information is reasonably correlated with the recited functional activities, and artisans can reasonably make that which has been claimed in view of said sequence information.  While other antibodies that bind to and inhibit the activity of factor XI were known in the art, such as that of Hack, Sinha et al., Wilmen et al., and Eder et al. (all previously of record), none appear to have the biological sequences recited in the instant claims.  Therefore the inventions as presently claimed have been found to be allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644